— ■ Order denying motion to confirm official referee’s report and denying plaintiff’s motion further to modify the judgment herein, reversed on the law and facts, with ten dollars costs and disbursements, motion to confirm referee’s report granted, without costs, and judgment, as modified, further modified by increasing the alimony beginning November 2, 1939, from twenty-five dollars to thirty-five dollars per week. The testimony taken before the official referee plainly demonstrates that respondent is hiding his real financial status behind one whom he calls his wife, and her sisters. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.